Exhibit 10.65

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is entered into as of April 1,
2011, by and between 2929 SEVENTH ST., LLC, a California limited liability
company (“Landlord”) and Dynavax Technologies Corporation, a Delaware
corporation (“Tenant”), with reference to the following facts:

A. Landlord and Tenant are parties to that certain lease dated as of
January 7, 2004 (the “Original Lease”), which lease has been previously amended
by that certain First Amendment to Lease dated as of May 21, 2004 (the “First
Amendment”) and by that certain Second Amendment to Lease dated as of
October 12, 2010 (the Original Lease, as so amended, being referred to herein as
the “Lease”), pursuant to which Landlord leases to Tenant space consisting of
Suite No. 100 (“Suite 100”), Suite No. 130 (“Suite 130”) and Suite No. 200
(“Suite 200”) in the building located at 2929 Seventh Street, Berkeley,
California (the “Building”).

B. Tenant desires to surrender a portion of Suite 130 to Landlord containing
approximately 3,319 rentable square feet on the first (1st) floor of the
Building as shown on Exhibit A hereto (the “Suite 130 Reduction Space”) and
Landlord is willing to accept Tenant’s surrender of the Reduction Space on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1. Reduction of Space From Premises.

(a) Suite 130 Reduction Effective Date. It is acknowledged that Tenant has
vacated the Suite 130 Reduction Space in accordance with Article 12 of the
Original Lease. As used herein, the Suite 130 Reduction Effective Date shall be
April 1, 2011.

(b) Reduction. Effective as of the Suite 130 Reduction Effective Date, Suite 130
shall be decreased from 13,381 rentable square feet to 10,062 rentable square
feet by the elimination of the Suite 130 Reduction Space, and the Remaining
Premises shall consist of approximately 40,702 rentable square feet. As of the
Reduction Effective Date, (i) the Lease shall be terminated with respect to the
Suite 130 Reduction Space (subject to the survival of Tenant’s indemnity
obligations pursuant to Section 17.2 of the Original Lease), and (ii) the
“Premises”, as defined in the Lease, shall mean the Remaining Premises.

(c) Suite 130 Reduction Space Representation. Tenant represents that it has not
made any assignment, sublease, transfer or conveyance of (i) the Lease or any
interest therein, or (ii) in the Suite 130 Reduction Space, and further
represents that there is not and will not hereafter be any claim, demand,
obligation, liability, action or cause of action by any other party respecting,
relating to or arising out of the Reduction Space. Tenant agrees to indemnify
and hold Landlord harmless from and against all liabilities, expenses, claims,
demands,



--------------------------------------------------------------------------------

judgments, damages or costs arising from the representations set forth in this
Section 1(c), including without limitation, attorneys’ fees. Tenant acknowledges
that Landlord will be relying on this Third Amendment in entering into leases
for the Reduction Space with other parties.

2. Tenant’s Share. Effective as of the Suite 130 Reduction Effective Date,
Tenant’s Share of Rent Adjustments and Rent Adjustment Deposits shall be
decreased appropriately to account for the elimination of the Suite 130
Reduction Space.

3. Monthly Base Rent. Commencing as of the Suite 130 Reduction Effective Date
and continuing through and including the Extended Termination Date, the schedule
of Monthly Base Rent for the Remaining Premises shall be as follows:

 

Months of Term or Period

   Monthly Base
Rent for Suite
100**      Monthly
Base Rent
for Suites
130/200      Aggregate
Monthly
Base Rent
for
Remaining
Premises  

April 1, 2011 - August 30, 2011

   $ 65,941.54       $ 25,675.10       $ 91,616.64   

September 1, 2011 - August 30, 2012

   $ 67,919.78       $ 26,445.35       $ 94,365.13   

September 1, 2012 - August 30, 2013

   $ 69,957.37       $ 27,238.71       $ 97,196.08   

September 1, 2013 - August 30, 2014

   $ 72,056.09       $ 28,055.87       $ 100,111.96   

September 1, 2014 - August 30, 2015

   $ 74,217.78       $ 28,897.55       $ 103,115.33   

September 1, 2015 - August 30, 2016

   $ 76,444.31       $ 29,764.48       $ 106,208.79   

September 1, 2016 - September 30, 2017

   $ 78,737.64       $ 30,657.42       $ 109,395.06   

 

** The foregoing Monthly Base Rent figures are based on Suite 100 consisting of
23,500 rentable square feet following the Reduction Effective Date. If Landlord
remeasures Suite 100 and determines that the rentable area of Suite 100 is not
23,500 rentable square feet, then the schedule for Monthly Base Rent shall be
adjusted accordingly, and shall be set forth in the Reduction Effective Date
Agreement attached to the Second Amendment to Lease as Rider 1.

All such Monthly Base Rent shall be payable by Tenant in accordance with the
terms of the Lease.

4. Parking. Effective as of the Reduction Effective Date, the number of
unreserved parking spaces that Tenant may use pursuant to Section 1.1(13) of the
Original Lease, as amended by the First Amendment and further amended by the
Second Amendment, shall be reduced from 132 to 122.

5. Representations. Each party represents to the other that it has full power
and authority to execute this Third Amendment.

6. Miscellaneous.

(a) This Third Amendment and the attached Exhibit A, which are hereby
incorporated into and made a part of this Third Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.

 

2



--------------------------------------------------------------------------------

(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

(c) In the case of any inconsistency between the provisions of the Lease and
this Third Amendment, the provisions of this Third Amendment shall govern and
control.

(d) Capitalized terms used in this Third Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Third Amendment.

(e) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Third Amendment. Tenant agrees to indemnify and hold
Landlord harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Third Amendment.

(f) Each signatory of this Third Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

(g) Tenant represents and warrants to Landlord that Tenant is currently in
compliance with and shall at all times through and including the Extended
Termination Date, remain in compliance with the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto.

(h) This Third Amendment may be executed in multiple counterparts each of which
is deemed an original but together constitute one and the same instrument. This
Third Amendment may be executed in so-called “pdf” format and each party has the
right to rely upon a pdf counterpart of this Third Amendment signed by the other
party to the same extent as if such party had received an original counterpart.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
as of the day and year first above written.

 

LANDLORD:  

2929 Seventh St, LLC,

a California limited liability company

  By:  

/s/ Richard K Robbins

    Richard K. Robbins     Managing Member TENANT:  

Dynavax Technologies Corporation,

a Delaware corporation

  By:  

/s/ Jennifer Lew

  Name:  

Jennifer Lew

  Title:  

Vice President, Finance

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SUITE 130 REDUCTION SPACE

 

5